UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-01428 HuntMountain Resources Ltd. (Exact Name of Registrant as Specified in its Charter) Washington 68-0612191 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1olter Road, Ste. 201 Liberty Lake, Washington (Address of Principal Executive Offices) (Zip Code) (509) 892-5287 (Registrant’s Telephone Number, including Area Code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.oYesxNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesxNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer” and “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller Reporting Companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) oYesxNo Number of shares of issuer’s common stock, as of July 25, 2011 was 76,251,362. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1:Financial Statements 3 Item 2:Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3:Quantitative and Qualitative Disclosures about Market Risk 3 Item 4:Controls and Procedures 3 PART II – OTHER INFORMATION Item 1:Legal Proceedings 4 Item 1A:Risk Factors 4 Item 2:Unregistered Sales of Equity Securities and Use of Proceeds 4 Item 3:Defaults upon Senior Securities 4 Item 4:(Removed and Reserved) 4 Item 5:Other Information 4 Item 6:Exhibits 4 Signatures 5 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS We are not required to supply a response to this Item pursuant to Reg. 13a-13(c)(2) of the Securities Exchange Act of 1934 for the reason that we are a mining company not in the production stage but engaged primarily in exploration for the development of mineral deposits other than oil, gas or coal and we have met the following conditions: (i) we have not been in production during the current fiscal year or the two years immediately prior hereto; and, (ii) receipts from the sale of mineral products or from the operation of mineral producing properties by us and our subsidiaries combined have not exceeded $500,000 in any of the most recent six years and have not aggregated more than $1,500,000 in the most recent six fiscal years. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION OR PLAN OF OPERATION We are not required to supply a response to this Item pursuant to Reg. 13a-13(c)(2) of the Securities Exchange Act of 1934 for the reason that we are a mining company not in the production stage but engaged primarily in exploration for the development of mineral deposits other than oil, gas or coal and we have met the following conditions: (i) we have not been in production during the current fiscal year or the two years immediately prior hereto; and, (ii) receipts from the sale of mineral products or from the operation of mineral producing properties by us and our subsidiaries combined have not exceeded $500,000 in any of the most recent six years and have not aggregated more than $1,500,000 in the most recent six fiscal years. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are not required to supply a response to this Item pursuant to Reg. 13a-13(c)(2) of the Securities Exchange Act of 1934 for the reason that we are a mining company not in the production stage but engaged primarily in exploration for the development of mineral deposits other than oil, gas or coal and we have met the following conditions: (i) we have not been in production during the current fiscal year or the two years immediately prior hereto; and, (ii) receipts from the sale of mineral products or from the operation of mineral producing properties by us and our subsidiaries combined have not exceeded $500,000 in any of the most recent six years and have not aggregated more than $1,500,000 in the most recent six fiscal years. ITEM 4. CONTROLS AND PROCEDURES We are not required to supply a response to this Item pursuant to Reg. 13a-13(c)(2) of the Securities Exchange Act of 1934 for the reason that we are a mining company not in the production stage but engaged primarily in exploration for the development of mineral deposits other than oil, gas or coal and we have met the following conditions: (i) we have not been in production during the current fiscal year or the two years immediately prior hereto; and, (ii) receipts from the sale of mineral products or from the operation of mineral producing properties by us and our subsidiaries combined have not exceeded $500,000 in any of the most recent six years and have not aggregated more than $1,500,000 in the most recent six fiscal years. 3 Table of Contents PART II – OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS None ITEM 1A.RISK FACTORS We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None ITEM 3.DEFAULTS UPON SENIOR SECURITIES None ITEM 4. (REMOVED AND RESERVED) ITEM 5.OTHER INFORMATION None ITEM 6. EXHIBITS Certification required by Rule 13a-14(a) or Rule 15d-14(a). Tim Hunt Certification required by Rule 13a-14(a) or Rule 15d-14(a). Tim Hunt Certification required by Rule 13a-14(a) or Rule 15d-14(b) and section 906 of the Sarbanes-Oxley Act of 2002,18 U.S.C. Section 1350, Tim Hunt Certification required by Rule 13a-14(a) or Rule 15d-14(b) and section 906 of the Sarbanes-Oxley Act of 2002,18 U.S.C. Section 1350, Tim Hunt 4 Table of Contents SIGNATURES In accordance with Section 12 of the Securities Exchange Act of 1934, the Registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 25, 2011 HUNTMOUNTAIN RESOURCES LTD. By /s/Tim Hunt Tim Hunt, Chairman, President & Chief Executive Office In accordance with Section 12 of the Securities Exchange Act of 1934, the Registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 25, 2011 HUNTMOUNTAIN RESOURCES LTD. By /s/Tim Hunt Tim Hunt, Principal Financial Officer 5
